Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 1 of 23 PageID 15621




                                 EXHIBIT 1
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 2 of 23 PageID 15622

                                                                           [Page 1]


                           UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION


               MATTHEW EDWARDS, et al.,
               individually and on behalf
               of all others similarly
               situated,
                                   Plaintiffs,
                             vs.              No. 4:11-CV-4766-JSW (NJV)
               NATIONAL MILK PRODUCERS
               FEDERATION, a/k/a COOPERATIVES
               WORKING TOGETHER; DAIRY
               FARMERS OF AMERICA, INC.;
               LAND O'LAKES, INC.; DAIRYLEA
               COOPERATIVE, INC.; and
               AGRI-MARK, INC.
                                   Defendants.



               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT KANSAS CITY
               KRISTIE TESSANDORI, on
               behalf of Herself and
               All Others Similarly
               Situated,


                                   Plaintiffs,


                             vs.                          No. 1216-CV13257


               DAIRY FARMERS OF AMERICA,
               INC.
                                   Defendant.




     877-479-2484                    U.S. LEGAL SUPPORT            www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 3 of 23 PageID 15623

                                                                      [Page 2]
        1

        2

                    VIDEO 30(b)(6) DEPOSITION OF JOHN WILSON

        3                            VOLUME I

                       Taken on behalf of the Plaintiffs
        4                       January 8, 2015

        5                    Saundra Tippins, CCR

        6

        7                 (The deposition began at 9:54 a.m.)

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




     877-479-2484                 U.S. LEGAL SUPPORT          www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 4 of 23 PageID 15624

                                                                        [Page 39]
        1       owned by cooperatives, because they're not

        2       particularly profitable.        It's the last milk that

        3       gets sold, and it's oftentimes milk that's not

        4       demanded in a Class I, II or III use.

        5               You gotta do something with it.           You don't

        6       want to dump it on the ground.           So the

        7       cooperatives and the farmers that own the

        8       cooperatives are willing to build these powder

        9       plants, commonly product is typically called

       10       nonfat dry milk.     That's the technical term for

       11       it.

       12               It's simply taking the milk that comes

       13       from the farm, separate the cream.           You make

       14       butter out of the cream, and you dry the skim.

       15       So it's nonfat dry milk.        That product is where

       16       the surplus goes.

       17               Sure there are exceptions.          There are

       18       times where surplus milk in some markets gets

       19       sold into cheese plants, but most cheese plants

       20       are only interested in producing what they can

       21       sell.   And that's certainly true for Class I and

       22       II plants.   They only order what they can sell,

       23       what they believe they can sell.

       24               It's based on projections, of course.               If

       25       their sales are slowing down, they just don't



     877-479-2484                   U.S. LEGAL SUPPORT            www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 5 of 23 PageID 15625

                                                                    [Page 46]
        1       better term to cover the whole gambit there.

        2              Q    Okay, so let me see if I can use

        3       members for right now.

        4              With respect to members, the DFA board

        5       voted to participate in the Herd Retirement

        6       Program, correct?

        7              A    That is correct.

        8              Q    The DFA board then implemented a levy

        9       or a charge to all of its members deducting the,

       10       let's say, 5 cents from each of the members'

       11       checks, correct?

       12              A    That's correct.

       13              Q    And so is it true that all members of

       14       DFA were required to pay to support the program?

       15              A    That as part of a member -- the

       16       decision was made en mass by the Board of

       17       Directors that all -- all members would

       18       participate in the program.

       19              Q    Now, with respect to nonmembers that

       20       DFA marketed on behalf of, did DFA also deduct the

       21       5 cents or the change to 10 cents from those

       22       nonmembers' checks as well?

       23              A    I did not research that specific

       24       question.

       25              Q    Okay.     So do you have a educated



     877-479-2484                   U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 6 of 23 PageID 15626

                                                                         [Page 63]
        1       ordinary course of business for NMPF?

        2                           MR. KUNEY:      Objection to form.

        3              A     Could you repeat the question?

        4              Q     (By Mr. Friedman) Sure.             To your

        5       knowledge, being a board member on NMPF, were

        6       reports such as in Exhibit No. 3 prepared in the

        7       ordinary course of NMPF's business?

        8              A     Yes.     I would say that this would be a

        9       normal report, probably done on an annual basis to

       10       reflect back on the prior year's activities.

       11              Q     Okay, thank you.             I have nothing

       12       further on that document.

       13              Do you agree, Mr. Wilson, that DFA viewed

       14       the Herd Retirement Program as an important tool

       15       to reduce the supply of milk in order to raise

       16       prices paid to producers?

       17              A     Yes.     DFA supported the CWT program

       18       and saw it as an effort to increase the regulated

       19       prices of milk.

       20              Q     I'd like to have Exhibit No. 4 for

       21       identification placed before you.

       22                           (The reporter marked Exhibit No.

       23              4.)

       24              Q     (By Mr. Friedman) Tell me when you

       25       can see it, Mr. Wilson.



     877-479-2484                    U.S. LEGAL SUPPORT            www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 7 of 23 PageID 15627

                                                                         [Page 64]
        1                A       Okay, I can see it.

        2                Q       Okay.     So for Exhibit No. 4, first you

        3       will see that it says in part at the top that this

        4       handwritten document is from the desk of Rick

        5       Smith.       Do you see that?

        6                A       Yes.

        7                Q       And who is Rick Smith?

        8                A       He's the president and Chief Executive

        9       Officer of DFA.

       10                Q       Now, again you may familiarize

       11       yourself with this document.

       12                I'm going to ask you some questions on the

       13       second and third pages.             You can tell me when

       14       you've sufficiently looked at the document.

       15                A       Okay, I will.         (Witness looking at

       16       exhibit.)       Okay, I'm ready.

       17                Q       Okay, thanks.         So my first question to

       18       you is, could you tell me what a member update is?

       19                A       Member updates go out with the milk

       20       checks as a letter to the members from Rick Smith,

       21       by the way.

       22                Q       And are these prepared in the ordinary

       23       course of DFA's business?

       24                A       Yes.

       25                Q       I'd like you to look at page two,



     877-479-2484                        U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 8 of 23 PageID 15628

                                                                       [Page 65]
        1       towards the bottom of the secondhand written

        2       paragraph, where it says, "As we know from

        3       previous price cycles, little changes in supply or

        4       demand can have dramatic consequences for prices."

        5       Do you see that?

        6                 A    Yes.

        7                 Q    Do you have an understanding of what

        8       that means?

        9                 A    Yes.

       10                 Q    Would you explain it?

       11                 A    Well, it's pretty literal actually.

       12       It says that small changes in supply or demand can

       13       create surplus milk, is really what it's saying,

       14       or shortages of milk, either way, either way.

       15                 So it doesn't take much of a change in

       16       either supply or demand to have dramatic

       17       consequences for prices.           That's pretty much

       18       self-stated.

       19                 Q    Okay, so if there's a small change in

       20       supply, it can have a dramatic impact on

       21       increasing prices; is that right?

       22                             MR. KUNEY:      Objection to form.

       23                 A    Yeah.     A relatively small change in

       24       supply can have a dramatic impact on regulated

       25       prices.



     877-479-2484                      U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 9 of 23 PageID 15629

                                                                    [Page 73]
        1       question.

        2              Q      Yeah.     What I'm trying to get at is,

        3       just so that we're clear, setting aside your

        4       answer about the countercyclical prices, okay?

        5              A      Okay.

        6              Q      So what I just want clear is that

        7       other than that, DFA's practice in terms of

        8       negotiating over-order premiums with its customers

        9       was not to factor into the negotiations the

       10       potential changes, future changes in prices for

       11       regulated minimums, correct?

       12              A      The regulated prices, other than the

       13       countercyclical, would have no bearing on the

       14       level of over-order premiums, because the level of

       15       over-order premiums is negotiated on the basis of

       16       local competitive conditions.

       17              Q      Okay.     So, and we'll get to that in a

       18       little bit.    But what I'm -- so I'll just say, for

       19       example, and you'll correct my ignorance here, but

       20       margins -- strike that.

       21              When negotiating even on a local basis

       22       based on competitive conditions, are total

       23       margins looked at when negotiating the over-order

       24       premiums, which include the anticipated future

       25       prices received for the regulated minimums?



     877-479-2484                     U.S. LEGAL SUPPORT      www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 10 of 23 PageID 15630

                                                                     [Page 78]
         1       then you have people like yourself who are not a

         2       farmer; you're an executive at DFA, correct?

         3              A     That's correct.

         4              Q     So does DFA try, and its member

         5       producers, farmers, do they look at the economics

         6       of the all milk check to try and arrive at a

         7       target margin for the members in the all milk

         8       check that they're receiving?

         9                          MR. KUNEY:      Objection to form.

       10               A     No.    I mean, you're assuming that you

       11        don't have to consider competition when you set

       12        the milk price.     And the reality is you have the

       13        milk check, as you appropriately said earlier, is

       14        made up of the regulated value of milk and some

       15        variance.   It can be a premium; it can be a

       16        discount, some variance to that regulated value.

       17               And that variance is based on the premiums

       18        that the cooperative is able to charge based on

       19        local competitive conditions, minus the expenses

       20        of marketing the milk.       And hopefully there's

       21        something left over that enhances the milk check

       22        above the regulated price.

       23               And it's very different in different parts

       24        of the country.     In Wisconsin, where there is

       25        lots of -- there's always been a high demand for



      877-479-2484                   U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 11 of 23 PageID 15631

                                                                     [Page 79]
         1       milk in Wisconsin because of so many cheese

         2       plants competing for the milk, you can have very

         3       significant premiums that the farmers have -- are

         4       receiving up there above the federal order blend

         5       price.

         6                And other areas of the country that are

         7       farther from the consumers, and specifically

         8       cheese, secondary cheese processors, which kind

         9       of drives the value, the locational value of

       10        cheese and milk, and I say also areas, in these

       11        same areas is often where there's a lot of miles

       12        involved in marketing the milk, okay, so places

       13        like New Mexico would be a classic example.            Then

       14        the premiums that are charged based on local

       15        supply/demand conditions there are not going to

       16        be as high as they would be in, say, Wisconsin.

       17                 So it's again, it's driven by, these

       18        over-order premiums, are driven exclusively by

       19        local supply/demand conditions and the

       20        competition, the competitive forces really that

       21        are in existence at any given point in time in

       22        that local area.

       23                 Q    Thank you.    That helps.     Let me just

       24        clarify before we move on here.         Part of your

       25        answer is the question.



      877-479-2484                  U.S. LEGAL SUPPORT         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 12 of 23 PageID 15632

                                                                     [Page 89]
         1       Retirement Program make less efficient producers

         2       of raw milk more efficient producers of raw milk?

         3              A      I don't -- I don't believe DFA would

         4       say that it made anybody more efficient.         It

         5       helped take surplus milk off the market, but that

         6       doesn't do anything to anyone's cost of

         7       production.

         8              Q      Okay.     I may have asked you this in a

         9       different form, but I just want to make sure that

       10        DFA agrees that there has been a fewer number of

       11        producers of raw milk but more production per

       12        producer of raw milk?         That has been a trend prior

       13        to 2003, correct?

       14               A      Yes.     That is -- that is a long-term

       15        trend, fewer -- fewer producers and more milk per

       16        producer.

       17               Q      And that existed prior to the Herd

       18        Retirement Program, correct?

       19               A      It did.

       20               Q      Now, I believe, and you can correct me

       21        if I'm wrong, but I thought during your initial

       22        discussion or answer about the origin of the Herd

       23        Retirement Program you may have said that part of

       24        the results of the Herd Retirement Program was

       25        that less efficient producers of raw milk exited



      877-479-2484                     U.S. LEGAL SUPPORT      www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 13 of 23 PageID 15633

                                                                    [Page 90]
         1       the market faster than they otherwise would have;

         2       is that correct?

         3              A    That, I believe, yes, it would have

         4       accelerated -- the program would have accelerated

         5       less efficient producers going out of the market

         6       and would have provided them a softer landing than

         7       if they just went broke.

         8              Q    As part of the Herd Retirement

         9       Program, was there a measurement component of

       10        efficiency used to determine which producers' bids

       11        would be accepted under the Herd Retirement

       12        Program?

       13               A    My research would indicate that the

       14        decision was simply based on the bid that the

       15        farmer submitted within the parameters of the

       16        regional safeguards.

       17               Q    And so just so we're clear on those

       18        components, when you say based on the bid, setting

       19        aside regional safeguard for a second, the bid

       20        meaning who -- which producer submitted the lowest

       21        bid; is that correct?

       22               A    That's correct.

       23               Q    And the regional safeguard was that

       24        there was some target for ensuring that there

       25        wasn't disproportionate amount of milk removed



      877-479-2484                  U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 14 of 23 PageID 15634

                                                                   [Page 101]
         1       how many additional customers would it take to get

         2       to 80 percent of our Class I and II sales?

         3              Q     You got it.

         4              A     I would -- just off the cuff, I would

         5       say maybe 10.

         6              Q     Now, with respect to the over-order

         7       premium definition that I want to focus in on as

         8       it relates to sales to your customers, what

         9       components are there that make up the over-order

       10        premium?   What different charges are included in

       11        over-order premiums?

       12               A     Well, in its most basic form, you have

       13        the base premium.      You have a premium for bST-free

       14        milk if the customer requests that.       And you have

       15        an additional charge for fuel service charge that

       16        would be incorporated in effect in the over-order

       17        premium charged to customers, to processors.

       18               We use the word processors here to

       19        designate that we're talking about Class I and

       20        II.

       21               Q     Okay.     With the base premium, what

       22        service costs are attempting to be factored in the

       23        base premium?

       24               A     Well, probably the three or let's say

       25        four big ones that I can think of right now would



      877-479-2484                    U.S. LEGAL SUPPORT      www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 15 of 23 PageID 15635

                                                                   [Page 102]
         1       be the cost of procurement, in other words the

         2       people cost that has to be -- it's part of the

         3       service that we provide the dairy farmers.

         4                 We have a field representative.     And so

         5       you have the field man that every milk procurer

         6       has.     So the cost of those people and their

         7       salary and benefits and expenses would all fall

         8       in there.

         9                 You've got laboratory costs that, as they

       10        sound, they're the costs that are associated with

       11        hiring people to run your own lab, or in some

       12        cases if you contract with a lab to do the

       13        testing of the milk, that would be one of the

       14        costs.

       15                  General and administrative costs,

       16        basically some people would call it overhead, the

       17        fixed cost of running the office and covering all

       18        of the computers and accounting services and

       19        sales and salespeople, the executives that are in

       20        the office in that area, all those expenses I

       21        would call general and administrative.

       22                  And then in many cases, the biggest

       23        expense is balancing.       And I'm using balancing in

       24        the broad sense in that it can mean hauling some

       25        of the milk in from long distances.       It might



      877-479-2484                   U.S. LEGAL SUPPORT       www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 16 of 23 PageID 15636

                                                                   [Page 103]
         1       mean hauling -- hauling milk in relatively short

         2       distances, but it still costs more than what the

         3       farmer is paying, because the farmers typically

         4       have a charge on their milk check for hauling,

         5       but sometimes that doesn't cover the hauling cost

         6       of his milk.

         7               And so whether it's 10 miles or a thousand

         8       miles, there could be hauling costs that have to

         9       be covered by these over-order premiums charged

       10        to the customers or to the processors.

       11                And then you have balancing costs that are

       12        incurred from handling the milk when that

       13        customer and that processor doesn't need the

       14        milk.   So as I alluded to earlier this morning,

       15        the demand for milk and the supply for milk don't

       16        match up particularly well.

       17                So balancing on a seasonal basis and on a

       18        daily basis, that would be typically the biggest

       19        cost in most milk sheds.        I wouldn't say every

       20        milk shed because it's not always the case, but

       21        in most milk sheds, that's the most expensive

       22        cost.

       23                Q      Thank you.    So let me -- let me go to

       24        the laboratory costs, lab testing.

       25                Were you referring to labor, something in



      877-479-2484                   U.S. LEGAL SUPPORT       www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 17 of 23 PageID 15637

                                                                       [Page 124]
         1       area told me.

         2              Q       Okay.     When you say that he told, let

         3       me ask you this.        I don't want to divert too much

         4       time to this, but for such a reduction, let's say

         5       in the negotiation, where DFA is reducing a

         6       premium like it did in December of 2008, is there

         7       approval required by someone at your level for

         8       such a reduction to occur?

         9              A       No.

       10               Q       All right.       What level of authority or

       11        position is required for approval of such a

       12        reduction?

       13                             MR. KUNEY:       Objection to form.

       14               A       Well, the Chief Operating Officer for

       15        each area would have the ultimate say.            However,

       16        we have an obligation to our customers to keep

       17        them competitive, talking processor customers,

       18        Class I customers.

       19               In this particular case, this is a Dean

       20        Foods plant.     As I mentioned earlier, they're our

       21        largest customer.        Our understanding with them is

       22        if we learn of someone else pricing milk to their

       23        competitor at a lower price than what we're

       24        charging them, then we're going to match it.

       25               And so this particular time we would have



      877-479-2484                      U.S. LEGAL SUPPORT        www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 18 of 23 PageID 15638
                                    HIGHLY CONFIDENTIAL


                                                                     [Page 238]
         1               A   That's correct.       Regulated prices are

         2      driven by the four basic dairy commodities and the

         3      government's announcing prices based on those

         4      commodity values.

         5               Q   So contract negotiations to the extent

         6      there are contract negotiations with customers

         7      over price relate to everything over the regulated

         8      minimums, correct?

         9               A   Yes.    As we've said, you've got

       10       basically the primary negotiation is on the base

       11       premium, and than at one point you had negotiation

       12       on the bST-free premium and the fuel surcharge

       13       tables, but those -- those are pretty steady.

       14                Q   Okay.    And I understand DFA's position

       15       that the negotiations that do occur, when they do

       16       occur, relating to the over-order premiums are

       17       dependent upon the area or local competitive

       18       conditions, right?

       19                A   That's right.      And the value charged

       20       for the base premium, as we've been using that

       21       term is, is driven by competition at the local

       22       level.

       23                Q   And you would agree that the

       24       competition at the local level includes

       25       considerations about the supply and demand for



      877-479-2484                   U.S. LEGAL SUPPORT         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 19 of 23 PageID 15639
                                    HIGHLY CONFIDENTIAL


                                                                     [Page 271]
         1      beef prices to consumers?

         2                          MR. KUNEY:    Objection to form.

         3              A    I'm sorry.      That question didn't make

         4      any sense to me.

         5              Q    (By Mr. Friedman) Me either.

         6                          MR. FRIEDMAN:     Could you read it

         7      back?

         8                          (The reporter read back the

         9              question:     Mr. Wilson, is it DFA's

       10               position that the Herd Retirement Program

       11               was designed as a way to subsidize the

       12               reduction in beef prices to consumers?)

       13               A    I still don't understand that.

       14       Subsidize the reduction in beef prices.

       15               Q    (By Mr. Friedman) To consumers.

       16               A    I'm sorry.      I'm missing the point of

       17       the question.   Can you restate it differently?

       18               Q    Well, I want to know whether it's

       19       DFA's position that -- let's start it this way.

       20               Was it -- was it -- is it DFA's position

       21       that the goal of the Herd Retirement Program was

       22       to accelerate the supply of beef?

       23                           MR. KUNEY:    Objection to form.

       24               A    DFA's position with CWT was to use a

       25       program to help dairy farmers get rid of their



      877-479-2484                   U.S. LEGAL SUPPORT         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 20 of 23 PageID 15640
                                  HIGHLY CONFIDENTIAL


                                                                      [Page 272]
         1      surplus milk.

         2             Q    (By Mr. Friedman) Okay.        Do you

         3      know -- well, let me ask this.

         4             What percent of the value of U.S. beef

         5      supply comes from culled dairy cows?

         6                       MR. KUNEY:     Objection to form.

         7             A    I didn't research that specific

         8      question, so, I don't know.      I don't know.

         9             Q    (By Mr. Friedman) Based on your; that

       10       is, Mr. Wilson's knowledge and experience in the

       11       industry, do you agree that more than 90 percent

       12       of the value of U.S. beef supply comes from cows

       13       other than culled dairy cows?

       14              A    I've heard the -- I've heard that

       15       roughly 10 percent of the beef market is from

       16       dairy cows, but that's just anecdotal.

       17              Q    Do you agree that to the extent the

       18       Herd Retirement Program increased the supply of

       19       beef, that other dairy farmers who sold their

       20       dairy cows to make beef would have received less

       21       money for those dairy cows?

       22                        MR. KUNEY:     Objection to form.

       23              A    I'd have to look at the data.           I don't

       24       know what beef prices did during this time period.

       25              Q    (By Mr. Friedman) This is something



      877-479-2484                 U.S. LEGAL SUPPORT           www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 21 of 23 PageID 15641
                                   HIGHLY CONFIDENTIAL


                                                                      [Page 274]
         1      facts are what they are.

         2              You'd have to look back at the data to see

         3      what beef prices did back then.          And certainly

         4      dairy cows being a relatively small percentage of

         5      the total beef business, as we stated earlier,

         6      it's pretty -- it's going to be a very limited

         7      impact, if any at all, that the CWT Herd

         8      Retirement Program would have had on the -- on

         9      the beef market.

       10               Another fact is that really all the CWT

       11       Herd Retirement Program did was accelerate some

       12       of these farmers that were going to be going out

       13       of business anyway.     It didn't really -- it

       14       didn't really have any long-term effects on

       15       cattle prices or cattle quantities.          It's these

       16       people were going to be out eventually.

       17               If it did anything, it sped the process

       18       up.   It accelerated the process, as we discussed

       19       yesterday.

       20               Q    (By Mr. Friedman) Okay, thank you.

       21       So I think this is my last area, Mr. Wilson.

       22       I'll double-check my notes, but I think this is

       23       it.

       24               Was it -- did DFA have a basis to believe

       25       that it was acting consistent with the law when



      877-479-2484                  U.S. LEGAL SUPPORT           www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 22 of 23 PageID 15642
                                  HIGHLY CONFIDENTIAL


                                                                     [Page 347]
         1      there was never an official DFA position that this

         2      is wrong.

         3               There was never any public, you know,

         4      outcry that, you know, this is a bad analysis.

         5      The analysis was just one more thing.        It was --

         6      it was not the reason that DFA supported the

         7      program or it wasn't the reason that DFA decided

         8      to not support the program and move on to

         9      another -- another dairy policy.        It was just out

       10       there.

       11                Q    So is it DFA's position that if

       12       Dr. Brown's analyses had shown a negative impact

       13       on all milk prices, that DFA would not have

       14       terminated its interest in the CWT program?

       15                         MR. KUNEY:    Objection to form,

       16       outside the scope.

       17                A    Well, that would not have really been

       18       rational.    I mean, taking its -- you don't have to

       19       have a Ph.D. in economics to realize that if you

       20       accelerate the slaughter of cows, that's got to be

       21       good for the milk price.

       22                And that's the perspective that our

       23       members and National Milk, CWT board members,

       24       had, that it was a good thing to get rid of this

       25       surplus milk and enhance the milk price from the



      877-479-2484                 U.S. LEGAL SUPPORT           www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 276-2 Filed 05/22/19 Page 23 of 23 PageID 15643
                                     HIGHLY CONFIDENTIAL


                                                                      [Page 348]
         1      very, very devastating levels that they were at

         2      at the time.

         3             Q       (By Mr. Richardson) Did DFA ever take

         4      any independent action to confirm or deny any

         5      economic figure released by Dr. Brown related to

         6      the Herd Retirement Program?

         7             A       No.

         8                           MR. KUNEY:     Objection to form.

         9             Q       (By Mr. Richardson) Continuing on

       10       page 11 of Exhibit 19, do you see request number

       11       20?

       12              A       I do.

       13              Q       Can you please read request number 20

       14       into the record.

       15              A       Dr. Brown has testified before the

       16       U.S. Congress on agricultural economic issues.

       17              Q       And would you please turn to page 12.

       18              A       (Witness complies.)

       19              Q       And I would direct you to the spot

       20       five sentences down where it says, DFA denies this

       21       request.   Do you see that?

       22              A       I do.

       23              Q       Do you have any institutional

       24       knowledge as to why DFA denied request number 20

       25       of Exhibit 19?



      877-479-2484                     U.S. LEGAL SUPPORT        www.uslegalsupport.com
